                                                      Entered on Docket
                                                      November 02, 2018
                                                      EDWARD J. EMMONS, CLERK
                                                      U.S. BANKRUPTCY COURT
                                                      NORTHERN DISTRICT OF CALIFORNIA
 1    MICHELSON LAW GROUP
      Randy Michelson (SBN 114095)
 2    220 Montgomery Street, Suite 2100      Signed and Filed: November 2, 2018
      San Francisco, CA 94104
 3    Telephone: 415.512.8600
      Facsimile: 415.512.8601
 4    Email:     randy.michelson@michelsonlawgroup.com
                                             ________________________________________
                                                   DENNIS MONTALI
 5    Attorneys for Liquidating Trustee            U.S. Bankruptcy Judge
      Randy Sugarman
 6

 7

 8                             UNITED STATES BANKRUPTCY COURT

 9                              NORTHERN DISTRICT OF CALIFORNIA

10

11    In re                                              Case No. 16-30063 DM

12    YELLOW CAB COOPERATIVE, INC.,                      Chapter 11

13                           Debtor.                     ORDER APPROVING STIPULATION
                                                         FOR LIMITED RELIEF FROM STAY
14                                                       FOR ASFAW BEDADA
15
                                                         [No hearing required.]
16

17

18            The Court, having considered the Stipulation for Limited Relief From Stay for Asfaw

19 Bedada (“Stipulation”) entered into by and between Randy Sugarman (the “Liquidating

20 Trustee”), the court-appointed Liquidating Trustee of the bankruptcy estate of debtor Yellow

21 Cab Cooperative, Inc. (“Yellow Cab”) and Asfaw Bedada (“Bedada”), a personal injury claimant

22 in an action against Yellow Cab and driver Ranjit Singh (“Singh”) pending in Superior Court for

23 San Francisco County as Case No. CGC-18-564257 (the “Superior Court Case”) and good cause

24 appearing therefor,

25            IT IS HEREBY ORDERED that:

26            1.     The Stipulation between the Liquidating Trustee and Bedada is approved;

27
28
                                                     1

     Case: 16-30063      Doc# 872      Filed: 11/02/18    Entered: 11/02/18 17:32:20      Page 1 of 3
 1
            2.      Bedada is permitted relief from the automatic stay imposed by Bankruptcy Code §
 2
     362(a) to continue to litigate the Superior Court Case to conclusion, whether such conclusion is
 3
     settlement, arbitration award, or judgment, in order to liquidate the amount of his claim against
 4
     Yellow Cab;
 5
            3.      Bedada is further permitted relief from the automatic stay to recover any
 6
     settlement as to Yellow Cab and Singh solely from Yellow Cab’s insurer, Gateway Insurance
 7
     Company dba Alano Insurance Company, or enforce any award or judgment against Yellow Cab
 8
     solely to the extent of Yellow Cab’s liability insurance coverage;
 9
            4.      Bedada shall have no other claims against the Yellow Cab estate, and Claim No.
10
     393 is expressly disallowed;
11
            5.      Nothing contained in this order shall be an admission or waiver of the substantive
12
     or procedural rights, remedies, claims or defenses of Yellow Cab, Singh or its insurer in the
13
     Superior Court Case; and
14
            6.      The fourteen (14) day stay period prescribe by Rules 4001(a)(3) is waived,
15
     pursuant to the agreement of the parties.
16

17                                        **END OF ORDER**

18

19

20

21

22

23

24

25

26
27
28
                                                      2

     Case: 16-30063      Doc# 872     Filed: 11/02/18     Entered: 11/02/18 17:32:20        Page 2 of 3
 1                                   COURT’S SERVICE LIST

 2 Nikolaus Reed
   Law Office of Nikolaus W. Reed
 3 135 10th Street

 4 San Francisco, CA 94103

 5
   Lucy K. Galek, Esq.
 6 Heath & Yuen
   268 Bush St., #3006
 7 San Francisco, CA 94104

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27
28
                                                 3

     Case: 16-30063   Doc# 872      Filed: 11/02/18   Entered: 11/02/18 17:32:20   Page 3 of 3
